upen g patel and avanti d patel petitioners v commissioner of internal revenue respondent docket no filed date at the end of date ps purchased property in vienna virginia vienna property with the intention to demolish the house situated thereon house and construct a new one on the site their realtor told them about the fairfax county fire and rescue department fcfrd acquired structures program where a property owner allows fcfrd to conduct live fire training exercises on his or her property as part of the exercises fcfrd destroys by burning the designated building on the owner’s property within a few weeks of pur- chasing the vienna property ps contacted fcfrd and obtained information about the requirements for participating in the program after ps obtained a demolition permit and completed all of the other requirements they executed docu- ments granting fcfrd the right to conduct training exercises on the vienna property and to destroy the house by burning during the exercises during date fcfrd along with six other fire departments used the vienna property to conduct live fire training exercises during which the house was destroyed on their federal_income_tax return ps reported a noncash charitable_contribution of dollar_figure on schedule a itemized_deductions for the donation of the house to fcfrd r disallowed the deduction ps claimed for and asserts that ps’ donation to fcfrd was a contribu- tion of a partial interest in property a deduction for which is denied by sec_170 held a landowner’s grant to a fire department of the right to conduct training exercises on his property and destroy a building thereon during the exer- cises is a mere license that permits the fire department to do an act which without such a grant would be illegal and which conveys no interest in the property to the fire department held further taxpayers who grant a fire department the right to conduct training exercises on their property and destroy a building thereon during the exercises do not donate any ownership_interest in property to the fire department and sec_170 denies them a charitable_contribution_deduction for the donation of the use of their property regard- less of the value of that use held further ps donated only verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports the use of the vienna property and the house to fcfrd a partial interest in the property and pursuant to sec_170 are not entitled to the dollar_figure noncash charitable_contribution_deduction claimed on their income_tax return under sec_170 held further ps acted with reasonable_cause and in good_faith and are accordingly not liable for any accuracy-related_penalty under sec_6662 or h upen g patel and avanti d patel pro sese erin r hines for respondent opinion dawson judge petitioners petitioned the court for redetermination of a deficiency of dollar_figure in their federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 this case is before us on respondent’s motion for partial summary_judgment pursuant to rule filed on date petitioners object to the motion and filed a response summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff ’d 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 although the parties have not stipulated any of the facts in this case they agree there are no disputes as to genuine issues of material facts on the basis of our review of the record we are satisfied that there is no genuine issue as to any material fact and that judgment may be rendered as a matter of law unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue as amended and all rule references are to the tax_court rules_of_practice and procedure verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner after concessions by respondent the issues for decision are whether petitioners are entitled to the noncash chari- table contribution deduction under sec_170 in connec- tion with their granting the fairfax county fire and rescue department fcfrd the right to conduct training exercises on their property and demolish the house thereon during the exercises and whether petitioners are liable for the accuracy-related_penalty under sec_6662 background petitioners resided in virginia when their petition was filed in petitioners resided in haymarket virginia on date they purchased property in vienna virginia vienna property for dollar_figure and acquired the fee simple interest therein the vienna property consisted of a big_number square-foot brick house house situated on a big_number square- foot lot petitioners purchased the vienna property with the intent to demolish the house which had been built in and build a new one to their specifications petitioners never resided in the house nor did they reside on any part of the vienna property during in date before closing on the vienna property petitioners engaged atlantic coast inspection services llc to complete a home inspection of the house that included an asbestos report they also obtained an appraisal dated date from william fluharty of reliable appraisal service mr fluharty valued the entire property including the house and land at dollar_figure petitioners subsequently obtained a second appraisal from mr fluharty dated date that valued the entire property at dollar_figure petitioners learned of the fcfrd acquired structures pro- gram from the realtor who represented them in their pur- chase of the vienna property the program was designed to provide real life training for emergency personnel by using structures for training exercises under the program the property owner allows the fcfrd to conduct live fire training exercises on his or her property as part of the exercises fcfrd destroys by burning the designated building on the respondent has conceded that petitioners are entitled to deductions claimed on schedule a itemized_deductions for taxes of dollar_figure and mortgage interest of dollar_figure for these amounts will be allowed and reflected in the rule_155_computations verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports owner’s property in date petitioners contacted the fcfrd about its program on date fcfrd acknowl- edged petitioners’ interest in participating in the program and sent them a standard property owner package in order to participate in the program petitioners were required to permit fcfrd to inspect the house to deter- mine its training value have the house inspected and remove any asbestos found as a result of such inspection obtain a demolition permit sign certificates of authoriza- tion and temporary release forms disconnect and or remove any utilities from the house and provide all required_documentation to fcfrd at least two weeks before the planned demolition petitioners hired mw construction in alexandria virginia to construct a new house on the vienna property after the old house was demolished as part of the contract mw construction was to remove the debris from the burning of the house after the fire training exercises were completed on or about date petitioners requested a demoli- tion permit for the vienna property from fairfax county the application_for the permit required petitioners to provide the name address telephone number state contractor’s license number and fairfax county business license number of the licensed contractor that would perform the work on date fairfax county issued a demolition permit to demolish entire structure permit no to upen patel showing mw construction as the contractor because the date home inspection report indicated that asbestos was present in the house in the basement floor tile and baseboard petitioners hired young environmental to remove the asbestos young environmental removed the materials containing asbestos on or about date and sent a letter of completion to petitioners along with an invoice for its services on date petitioners obtained a construction mortgage loan of dollar_figure from suntrust mortgage inc they used a portion of the loan to pay off a mortgage from under virginia law contracting without the proper license or certificate to remove improve- ments on real_property owned controlled or leased by another person is a cla sec_1 misdemeanor and a violation of the virginia consumer protection act va code ann sec_54 a b see tuggle masonry inc v dailey wl at va cir ct verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner wells fargo bank n a and a home equity loan from national city on date petitioners executed two forms required by fcfrd for participation in the program the live fire training exercise certificate of authorization form authorization form and the certificate of authorization temporary liability release form release form on the authorization form petitioners certified that they were the true owners of the vienna property and granted fcfrd permission to use the vienna property as follows this is to certify that upen patel avanti patel is the true owner or authorized agent of the property located at address the vienna property address permission is herby sic granted to the fairfax county fire and rescue department to utilize for training such building s designated on the above describe property in return fairfax county agrees not to bring suit to exercise its right of subrogation under virginia code repl vol against the property owner and or his her representative for any per- sonal injury to a fairfax county career or volunteer firefighter during the training period fairfax county further agrees not to bring suit for damage to any self-insured equipment during the training session signed upen patel and avanti patel date property owner or authorized representative signed llllllllllllllllllllll date llll fairfax county representative on the release form petitioners certified that they were the owners of the vienna property and that they had obtained a permit to demolish the house on the vienna property and granted fcfrd permission to use the house for training as follows this is to certify that i upen patel avanti patel am the true owner or authorized agent of the owner of the property located at address the vienna property address i further certify that a demolition permit has been secured from the department of environmental management permit branch and is described as permit issued on date and that all public_utilities have been removed or disconnected from the above described property i herby sic grant permission to the fairfax county fire and rescue department to conduct a training exercise on the above premises and to destroy by burning such building s as designed on the above described property i agree to remove any remaining hazardous conditions including but not limited to open pits basements and wells standing walls and verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports chimney and burned and unburned debris after the completion of the training exercise i understand that the designated building s may not be destroyed or may only be partially destroyed by the fairfax county fire and rescue department if circumstances beyond the control of the fairfax county fire and rescue department should arise it is agreed that i will not hold fairfax county or the fairfax county fire and rescue department or any of its officers agents or employees liable for any damage to the above described property in return fairfax county agrees not to bring suit to exercise its right or subrogation under virginia code against me and or my representative for any personal injury to a fairfax county career or volunteer firefighter incurred during the training exercise on the site fairfax county further agrees not to bring suit for damage to any self-insured equipment incurred during the training exercise on the site signed upen patel and avanti patel date property owner or authorized representative signed llllllllllllllllllllll date llll fairfax county representative on date petitioners sent to fcfrd all of the documents necessary to participate in the program none of the documents purport to transfer title to the house or the vienna property or any ownership_interest therein to fairfax county or fcfrd during date fcfrd along with six other fire departments used the vienna property to conduct live fire training exercises the house was demolished by fire during the training exercises on date fcfrd sent peti- tioners an acknowledgment letter thanking them for their donation and expressing their appreciation for petitioners’ allowing them to use the vienna property for the training exercises on date mw construction was given access to the vienna property to remove the debris and begin construction of the new house the construction was com- pleted in date petitioners subsequently obtained a resi- dential use permit and moved into the new house where they currently reside on their federal_income_tax return petitioners reported a noncash charitable_contribution of dollar_figure on schedule a the contribution of dollar_figure consisted of only the claimed donation of the house on the vienna property in accordance with the limitations of sec_170 and the regulations thereunder petitioners deducted dollar_figure as a verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner noncash charitable_contribution for petitioners filed their tax_return electronically they submitted form_8283 noncash charitable_contributions with the return however form_8283 was not signed by the appraiser or the donee because of the electronic submission petitioners retained a fully signed copy of form_8283 which they later submitted to respondent upon request on date respondent sent petitioners a notice_of_deficiency for their tax_year disallowing their claimed noncash charitable_contribution_deduction of dollar_figure and determined an income_tax deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 discussion i charitable_contribution_deduction a noncash charitable_contribution_deduction under sec_170 sec_170 provides in relevant part that a deduction is allowed for any charitable_contribution payment of which is made within the taxable_year sec_170 defines the term charitable_contribution to include a contribution or gift to or for_the_use_of inter alia a political_subdivision of a state but only if the gift is made for exclusively public pur- poses contributions or gifts to nonprofit volunteer fire companies are deemed to be for_the_use_of a political subdivi- sion of a state for exclusively public purposes and are deductible under sec_170 revrul_71_47 1971_1_cb_92 see also revrul_74_361 1974_2_cb_159 before a taxpayer could deduct contributions to chari- table organizations of partial_interests in the taxpayer’s prop- erty including income and remainder interests and the right to use the property see eg 59_tc_598 the only limitation placed on con- tributions of partial_interests found in what was then sec_170 delayed the deduction for contributions of future interests in tangible_personal_property until all intervening interests in the property had expired for purposes of that the remaining dollar_figure of the reported contribution for has been carried forward by petitioners under sec_170 and the regulations thereunder the full amount of the contribu- tion which includes the amount deducted for and the carryover amounts is at issue in this case verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports limitation a fixture that was intended to be severed from real_property was treated as a future_interest in tangible per- sonal property and not as real_property congress became concerned that the amount of a chari- table contribution deduction for a partial interest in property might not correspond to the value of the benefit ultimately received by the charity and that taxpayers were receiving a double benefit from donations of the use of property for a period of time see s rept no pincite 1969_3_cb_423 see also h_r rept no pincite 1969_3_cb_200 in the tax reform act of pub_l_no sec a stat pincite con- gress amended sec_170 to address those concerns by inter alia moving the limitation previously provided in sec_170 to new sec_170 and adding a new sec_170 sec_170 denies a charitable_contribution_deduction for certain contributions of interests in property placed in trust sec_170 disallows a deduction for contributions of remainder interests in property placed in trust unless the trust is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust or a pooled_income_fund and sec_170 disallows a deduction for the value of any other interest in property placed in trust unless the interest is a guaranteed annuity or fixed percentage of the trust property distributed annually sec_170 denies a charitable_contribution_deduction for certain contributions of partial_interests in property and provides as follows denial of deduction in case of certain contributions of par- tial interests in property - a in general -in the case of a contribution not made by a transfer in trust of an interest in property which consists of less than the tax- payer’s entire_interest in such property a deduction shall be allowed under this section only to the extent that the value of the interest contributed would be allowable as a deduction under this section if such interest had been transferred in trust for purposes of this subpara- graph a contribution by a taxpayer of the right to use property shall be treated as a contribution of less than the taxpayer’s entire_interest in such property b exceptions -subparagraph a shall not apply to- i a contribution of a remainder_interest in a personal_residence or farm ii a contribution of an undivided portion of the taxpayer’s entire_interest in property and iii a qualified_conservation_contribution verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner congress described the purpose of sec_170 as follows general reasons for change -an individual receives what may be described as a double benefit by giving a charity the right to use property which he owns for a given period of time for example if the individual owns an office building he may donate the use of percent of its rental space to a charity for year as a result he may report for tax purpose sec_90 percent of the income which he otherwise would have had if the building was fully rented and may claim a charitable deduction amounting to percent of the rental value of the building which offsets his reduced rental income h_r rept no supra pincite c b pincite accord s rept no supra pincite c b pincite sec_170 is considerably broader in scope than that articulated purpose 86_tc_243 and it reflects congress’ concern that the amount of a charitable_contribution_deduction might not correspond to the value of the benefit ultimately received by the charity respondent contends that petitioners donated to fcfrd merely the right to use the vienna property respondent argues alternatively that if petitioners transferred an owner- ship interest in the house to fcfrd they nonetheless retained substantial interest in the vienna property and the house respondent concludes therefore that petitioners contributed a partial interest in the property a deduction for which is prohibited under sec_170 petitioners assert that their granting fcfrd the right to destroy the house by burning conveyed to fcfrd all of their rights title and interest in the house and not merely the use of the vienna property they assert that there is no require- ment that the land be transferred with the house and there- fore they are entitled to a charitable_contribution_deduction for the value of the house whether petitioners’ contribution to the fcfrd constitutes a transfer of a partial interest in property for the purposes of sec_170 is ultimately a question of federal_law see 535_us_274 the answer petitioners assert that had they given fcfrd only the use of the house they would have expected fcfrd to return it in essentially the same state as it was before the use we do not think that such an expectation is particularly relevant where a donor intends to make improve- ments to his real_property that require the destruction of the existing_building situated on the land allowing fcfrd to burn the house during its training exercises so that petitioners might construct a new house on the site is consistent with and necessary for petitioners’ intended use of the vienna property verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports to this federal question however depends in part upon state law which creates and governs the nature of interests in property 472_us_713 403_us_190 387_us_456 a common idiom describes property as a ‘bundle of sticks’-a collection of individual rights which in certain combinations constitute property craft u s pincite- likewise ownership of property is not a single indivis- ible concept but rather an aggregate or bundle of rights per- taining to the property involved 61_tc_382 aff ’d 509_f2d_616 7th cir state law determines only which sticks are in a person’s bundle craft u s pincite once property rights are determined under state law as announced by the highest court of the state the tax consequences are decided under federal_law 387_us_456 363_us_509 309_us_78 accordingly we first look to virginia law to determine what property rights petitioners had in the house and what property rights in the house were given to fcfrd in looking to state law we consider the substance of the property rights state law provides including the benefits and burdens of such rights not merely the labels the state gives these rights or the conclusions it draws from them craft u s pincite b virginia real_property law house is part of the land in virginia the common_law continues in full force except as altered by the general assembly of virginia va code ann sec brown v brown s e 2d va by the original rule_of common_law everything that was affixed to land held in fee simple was considered to be a part of it marraro v state n e 2d n y under virginia statutory law the terms land lands and real_estate are synonymous and include va code ann sec provides the common_law of england insofar as it is not repugnant to the principles of the bill of rights and constitution of this commonwealth shall continue in full force within the same and be the rule_of decision except as altered by the gen- eral assembly verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner lands tenements and hereditaments and all rights and appurtenances thereto and interests therein other than a chattel interest va code ann sec formerly sec in stuart v pennis s e va the supreme court_of_appeals of virginia held land includes everything belonging or attached to it above and below the surface it includes the minerals buried in its depths or which crop out of its surface it equally includes the woods and trees growing upon it rooted and standing in the soil and drawing their support from it they are regarded as an integral part of the land just as the coal the iron the gypsum and the building stone which enter so largely into the business of commerce attached to the soil they pass with the land as a part of it the definition of land under virginia law as interpreted by the virginia court is the widely recognized ordinary legal definition of land that derives from the common_law see tiffany real prop sec_3 webster’s third new international dictionary black’s law dictionary 9th ed under the common_law a fixture attached to the land including a structure erected on the land is regarded as part of the land and remains so unless and until it is severed from the land myers v hancock s e 2d va stuart s e pincite 438_fsupp2d_649 w d va the word ‘tenement’ means either an estate or holding of land or a house or other building used as a residence pardoe graham real_estate inc v schulz homes corp s e 2d va citing black’s law dictionary 7th ed and raleigh colston minor frederick deane goodwin ribble the law of real_property sec 2d ed the term ‘hereditament ’ in general signifies any interest_in_real_property that may be in- herited by an owner’s heirs pardoe s e 2d pincite citing minor ribble supra sec and caroline n brown corbin on contracts sec rev ed a chattel interest is an interest that is less than a freehold such as a lease for a year or term of years hannan v dusch s e va a fixture is an article of personal_property that by being affixed to the realty became ac- cessory to it and parcel of it green v phillips va gratt wl a thing is deemed to be affixed to land when it is attached to it by roots imbedded in it permanently resting upon it or permanently attached to what is thus permanent as by means of cement plaster nails bolts or screws dowdy v silverstein wl va cir ct citing black’s law dictionary 5th ed movable buildings and fixtures that have never been attached to the land never become a part of the land and remain personal_property pardoe s e 2d pincite commonwealth v pembroke limestone works s e va however once a structure is erected and attached to the land it becomes real_property and part of the land pardoe s e 2d pincite the common_law definition of land is recognized in all states see eg cases listed infra app a wherein the courts apply the law of fixtures to determine whether an item is sufficiently attached to the land that it is considered part of the real_property verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports where a taxpayer contributes to a charity an interest in a building that is part of the land under state law but retains all title to and interest in the remaining land the taxpayer has donated less than his entire_interest in the land the taxpayer will not be allowed a charitable_contribution deduc- tion unless the donated interest falls within the exceptions of sec_170 in the case at hand the house was attached to the land and was conveyed to petitioners along with the land when they purchased the vienna property under the common_law and the laws of virginia the house was part of the land that is the real_estate we refer to as the vienna property peti- tioners’ purported contribution of the house to fcfrd was a contribution of less than their entire_interest in the vienna property c permissible partial_interests sec_170 pursuant to sec_170 where a taxpayer contributes to a charitable_organization an interest in a house considered part of the land under state law but retains a substantial interest in the remaining land the taxpayer will not be allowed a charitable_contribution_deduction unless the donated interest is i an undivided portion of the taxpayer’s entire_interest in property ii a remainder_interest in a per- sonal residence or iii a qualified_conservation_contribution undivided portion of property pursuant to sec_170 a taxpayer is allowed a deduction for a contribution of an undivided portion of the taxpayer’s entire_interest in property sec_1 170a- b i income_tax regs provides in relevant part undivided portion of donor’s entire_interest i an undivided portion of a donor’s entire_interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the donor in such property and must extend over the entire term of the donor’s interest in such property and in other_property into which such property is converted for example if a taxpayer owns acres of land and makes a contribution of acres to a charitable_organization the charitable_contribution is allowed as a deduction under sec_170 if a donor contributes some of the rights in the property and retains other substantial rights the donated rights in verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner the property are not an undivided portion of the entire_interest the substantiality of the donor’s interest in the retained property is determinative 86_tc_243 tax_court held mineral_interest retained by tax- payer was insubstantial in 288_f3d_342 8th cir the court_of_appeals for the eighth circuit upheld the validity of sec_25_2518-3 gift_tax regs which pro- vides the same definition for an undivided portion of a disclaimant’s entire_interest in property for purposes of sec_2518 undivided_interest the court_of_appeals stated in discerning the meaning of the term undivided in its common usage means not separated out into parts or shares webster’s third new international dictionary we are most familiar with the concept of undivided interests in the context of a tenancy_in_common which is a tenancy by two or more per- sons in equal or unequal undivided shares each person having an equal right to possess the whole property black’s law dictionary 17th sic ed ‘the central characteristic of a tenancy_in_common is simply that each tenant is deemed to own by himself with most of the attributes of independent ownership a physically undivided part of the entire parcel ’ id quoting thomas f bergin paul g haskell preface to estates in land and future_interest sec_54 2d ed from these uses of the term undivided we discern that an undivided portion of an interest is a portion that does not separate out the bundle of rights associ- ated with the interest being apportioned thus an undivided portion of that fee simple interest would have to include all of the rights associ- ated with the fee walshire f 3d pincite the bundle of sticks that constitutes land situated in vir- ginia includes the rights with respect to the surface of the land the minerals in the land the timber growing on the land structures attached to the land and the air space over the land an undivided portion of a donor’s entire_interest in the land must consist of a fraction or percentage of each and sec_2518 allows the donee of an interest in property to disclaim an undivided portion of a transferred interest and that portion of the interest is treated as having never been trans- ferred to him for gift or estate_tax purposes if a landowner who owns a 100-acre parcel of land convey sec_50 acres to a charitable organi- zation the conveyance severs the acres from acres retained by the landowner and creates two separate lots the example provided in the regulations treats the acres as an undivided_interest in the acres sec_1_170a-7 income_tax regs this is consistent with and reflects the cotenants’ right to have the land partitioned under the regulations the transfer of the 50-acre lot to the charitable_organization is a contribution of a partial interest in the original 100-acre parcel-an undivided_interest in the acres for which a charitable_contribution de- duction is permitted verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports every one of those sticks and must extend over the entire term of the donor’s interest in such property thus a chari- table contribution of an interest in the land does not con- stitute a contribution of an undivided portion of the donor’s entire_interest if the donor transfers some sticks and retains substantial rights in others 86_tc_243 we observe that while some of the sticks eg minerals buried in the land and soil covering the surface of the land extend over the entire property others such as fixtures attach to one specific location eg a building occupies only the land immediately under its footprint a landowner can convey by metes and bounds any part of the land or convey all or a portion of his interest in the minerals the timber or the structures severing the transferred interest in the land from the interest retained creating separate estates in the land see eg united masonry inc v jefferson mews inc s e 2d va area above the land may be subdivided into a number of three-dimensional air spaces each susceptible of being separately conveyed sever- ance of condominium units from the soil is an estate in the subdivided cubes in the sky analogous to the accepted rule that minerals below the topsoil may be severed from the sur- face lot morison v am ass’n s e va land was divided into a surface estate and a mineral estate blue- field timber llc v harlan lee land llc wl at va cir ct the interests in the parcel consisted of three separate and distinct estates an undivided_interest in of the timber a undivided_interest in the surface and a interest in the fee simple when a taxpayer transfers a fee interest in land to a chari- table organization while retaining substantial mineral rights he does not transfer an undivided_interest in the land see stark v commissioner t c pincite similarly the transfer of mineral rights would constitute an undivided_interest in the land only if the taxpayers’ retained_interest in virginia an interest in land must be conveyed by deed or will va code ann sec fdic v hish 76_f3d_620 4th cir the requirements for a deed are ‘com- petent parties a lawful subject matter a valuable consideration apt words of conveyance and proper execution ’ lim v choi s e 2d va quoting morison v am ass’n s e use of technical words or strict compliance with the virginia statute regarding form of deed is not necessary to effect a transfer if the language used plainly shows on the face of the document a clear intent to convey title id pincite verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner in the land is insubstantial ie the value of the retained_interest in the land the surface estate is de_minimis in comparison to the mineral estate see id pincite hypothetically because the regulations treat a division of land into separate lots as an undivided_interest a taxpayer could donate just the land under the building’s footprint including the building to a charitable_organization if local law permitted a landowner to divide his land into two such separate lots the donation of an interest in the building alone would be an undivided_interest in the land if the retained rights in the building and the land immediately under its footprint were insubstantial under the common_law a fixture that is attached to the land including a building is regarded as part of the land unless and until it is severed from the land 438_fsupp2d_649 myers s e 2d pincite stuart s e pincite when a landowner conveys the building and retains the land unless the building is to be moved from the land the building remains real_property and certain easements by necessity are implicitly granted to the building an easement by necessity arising from an implied grant or implied res- ervation stems from the principle that whenever a party con- veys property he conveys whatever is necessary for the bene- ficial use of that property and retains whatever is necessary for the beneficial use of land he still possesses middleton v johnston s e 2d va jennings v lineberry s e 2d va see also powell v magee s e 2d va if a landowner conveys the land but retains a building surrounded by the land con- veyed it will be assumed that the parties intended that the grantor has reserved a right of way easement over the land conveyed thus if a landowner conveys the building and retains the land it will be assumed that the parties intended that the grantor has granted the right to have the building supported by the land the right of subjacent support tunstall v christian va wl see ‘ a man may have an inheritance in an upper chamber though the lower buildings and soile be in another and seeing it is an inheritance corporeall it shall passe by livery ’ united masonry inc v jefferson mews inc s e 2d va quoting commentator quoting lord coke in tunstall v christian va wl at the supreme court of virginia held continued verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports also large v clinchfield coal co s e 2d va and a right of way over the lands has been retained by the grantor powell s e 2d pincite citing minor on real_property 2d ed ribble pincite sec_101 jennings s e 2d these easements by necessity pass to the successors in title of the building and they will not be extin- guished by the destruction of the building but will survive and adhere to the new_building the owner of the destroyed building erects on its ruins stevenson v wallace va granting a fire department the right to destroy the building while conducting training exercises on the property does not transfer to the fire department all the benefits_and_burdens_of_ownership and title to the building the fire department does not have the right to keep and use the building in its current condition with ingress and egress over the land retained by the landowner to sell the building with all the rights attached thereto or to construct a new_building on the site of the destroyed building the landowner retains those substantial rights indeed petitioners granted fcfrd the right to burn the house so that they could exercise those rights nor does the contribution transfer the burdens of ownership of the building the landowner must make the building suitable for use in the training exercises eg by removing any asbestos present in the building obtaining any permits required by local_government and disconnecting it is well settled that the right to support for land from the adjacent and subjacent soil is a natural right analogous to the flow of a natural river or of air it stands on natural justice and is not dependant upon grant but the right is confined to the soil in its natural condi- tion it does not extend to buildings or other artificial burdens thereon increasing the downward and lateral pressure the right to support for artificial burdens on land is an easement and can be acquired only by grant express or implied the right to subjacent support is also implied where property consisting of a house and unimproved land is severed by sale and the right to support thus granted and reserved is transmitted to the successors in title of the parties respectively an easement is the privilege to use the land of another in a particular manner and for a particular purpose russakoff v scruggs s e 2d va citing brown v haley s e 2d va if one part of the land is used for the benefit of another part the dominant tract a quasi-easement exists over the quasi-servient portion of the land id pincite that easement is conveyed by implication when the dominant tract is severed from the servient tract the existence of the easement is established on a showing that the dominant and servient tracts originated from a common grantor the use was in exist- ence at the time of the severance and that the use is apparent continuous and reasonably necessary for the enjoyment of the dominant tract id citing brown s e 2d pincite and fones v fagan s e 2d verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner utilities the landowner is also responsible for safeguarding the public from hazardous conditions remaining after the training exercises are completed such as open pits base- ments and wells standing walls and chimney and burned and unburned debris if the landowner conveys the building and retains the land with the intent that the building be detached and removed from the land the easements by necessity are not granted to the building severance of the building from the land may be actual by detachment of the building from the land or it may be constructive by express or implied agreement that it will be detached myers s e 2d pincite constructive severance of a fixture that is to be detached from the land makes the fixture an entity distinct from the land so that it will not pass with the land upon a conveyance of the latter if the purchaser of the land have notice of such agreement id however since the fixture is real_property until sever- ance a transfer of the fixture is a transfer of real_property id to effect a constructive severance of a building from land the transfer ordinarily must be in a writing in a form suffi- cient for a conveyance of land tiffany real_property sec 3d ed ie to effect a constructive severance the writing must convey ownership and title to the building the grant of an easement a lease or a license will not construc- tively sever the building from the land granting a fire department the right to destroy the building while conducting training exercises on the property is not a conveyance of ownership title or possession of the building or any other_property interest in the building or the vienna property rather it is a mere license to use the prop- erty a license is a right given by some competent_authority to do an act which without such authority would be illegal a tort or a trespass bunn v offutt s e 2d va a license is a mere unassignable privilege that is personal between the licensor and the licensee and passes no interest in any portion of the land to the licensee 175_us_546 citing de haro v united_states 72_us_599 bunn v offutt s e 2d the stated definition scope and effect of a license is the widely recognized ordinary legal definition of license that verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports derives from the common_law see tiffany real prop supra secs webster’s third new international dic- tionary black’s law dictionary the supreme court_of_appeals of virginia has established a well-marked dividing line between the class of agreements that constitute revocable licenses and those that grant either an estate or easement in land church v goshen iron co s e va in order to ascertain whether an instrument must be construed as more than a mere license it is only necessary to determine whether the grantee has acquired by it any estate in the land in respect of which he might bring an action of ejectment id for an instrument to constitute more than a mere license there must be an exclu- sive right of possession vested in the grantee if the land is still to be considered in the possession of the grantor the instrument will only amount to a license id in bostic v bostic s e 2d va the supreme court_of_appeals of virginia held that a grant merely of the right to enter and take minerals from the land is not an absolute grant of the minerals in place as real_estate such a grant creates a mere incorporeal right privi- lege or license in the grantee that carries with it no interest in the land id pincite the grantee of the license will be entitled to do the permitted acts according to the terms of his grant and appropriate the minerals to his own use but he will acquire no interest in the minerals until they are actually separated from the land and have become recover- able in an action of trover id pincite church s e pincite in young v young s e va the vir- ginia supreme court held that a license to cut and sell timber on the land created no estate or property in the timber itself until it was actually severed from the land in reaching that conclusion the court pointed out that a license to cut and sell timber does not vest title to the timber in the licensee before the actual severance of such timber see also bostic s e 2d granting a fire department the right to conduct training exercises on one’s property and destroy a building thereon by fire grants the fire department the right to do an act which cases cited infra app b indicate that license has the same definition and scope in states and the district of columbia our limited search on westlaw did not identify any opinions on the issue issued by the courts of alaska louisiana or nevada verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner without such authority would be illegal a tort or a tres- pass the fire department does not acquire the right to eject the landowner from the building and cannot force the land- owner to allow the destruction of the building should he change his mind before the house has been destroyed the fire department has acquired a mere revocable license that does not vest any property interest in the fire department because the grant does not convey an interest in any prop- erty it does not constructively sever the building from the land moreover when a taxpayer grants a fire department the right to destroy a building while conducting training exer- cises on his property it is the destruction of the building that actually severs it from the land since the landowner retains rights and responsibility for the debris everything that has not disintegrated at the time of severance there is no prop- erty to which title could vest in the fire department although the value of the remnants of the building may be de_minimis after the training exercises property rights include not only the benefits of ownership but also its bur- dens at all times petitioners retained all the burdens of ownership of the house except for liability for any injury to a fireman incurred during the training exercises petitioners as owners of the house obtained the demolition permit from the county they were responsible for safeguarding the public from hazardous conditions created by the destruction of the house including any open pits standing walls and chimneys and debris remaining after the training exercises were com- pleted they retained a substantial ownership_interest in the house in the form of their liability for any injury that might be caused by the hazardous conditions of the remnants of the building remaining after fcfrd completed its exercises petitioners assert that under the holding of scharf v commissioner tcmemo_1973_265 allowing fcfrd to destroy the house was a conveyance of the house in scharf the taxpayer owned a building that had been partially destroyed by fire and he allowed a volunteer_fire_department to destroy it by fire for training purposes although the facts in virginia land must be conveyed by deed or will va code ann sec fdic v hish f 3d pincite use of technical words or strict compliance with the virginia statute regarding form of deed is not necessary to effect a transfer if the language used plainly shows on the face of the document a clear intent to convey title lim s e 2d pincite verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports in scharf are nearly indistinguishable from the facts in this case petitioners’ reliance on scharf is unfounded for multiple reasons first in deciding the amount of the deduction in scharf the court held that it was not necessary to choose between the fair_market_value of the building in its damaged condition and the value of the donated use of the building because the values were the same thus the court did not decide in scharf whether the taxpayer had donated the building or just the use of the building second the court allowed a charitable_contribution_deduction for the donation in scharf because it held that the public benefit of firefighter training greatly exceeded the demolition benefit received by the donor taxpayer in 135_tc_471 aff ’d 668_f3d_888 7th cir we held that the public benefit standard applied in scharf has been super- seded by the quid pro quo standard established by the supreme court in 477_us_105 third one significant and distinguish- able fact in scharf makes the opinion inapplicable here namely the taxpayer in scharf made the contribution in before congress amended sec_170 to disallow a deduction for contributions of partial_interests in property the amendment to sec_170 makes scharf inapplicable to contributions made after we hold that petitioners did not contribute the house or an undivided_interest in the vienna property to the fcfrd remainder_interest in a personal_residence a remainder is a future_interest in property limited in favor of a transferee in such manner that it can become a present_interest upon the expiration of all prior interests simultaneously created restatement property sec a vested_remainder ripens into title in fee upon the death of the life_tenant see eg miller v citizens nat’l bank s e 2d va when a taxpayer grants a fire department a license to conduct training exercises on his land and destroy the house situated thereon during the exercise the fire department does not receive a remainder_interest or any other interest in the house additionally in the case at hand petitioners never used the house as their personal_residence before fcfrd destroyed verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner it while conducting its training exercises see sec_1 170a- b income_tax regs see also 71_tc_901 aff ’d 630_f2d_368 5th cir we hold that petitioners did not contribute a remainder_interest in a personal_residence to fcfrd qualified_conservation_contribution a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes sec_170 sec_170 generally provides that a contribution is for a conservation_purpose if it preserves land for outdoor recreation by or the education of the general_public pro- tects a relatively natural habitat of fish wildlife or plants or similar ecosystem preserves open space for the scenic enjoyment of the general_public or pursuant to a federal state or local governmental conservation policy and this preservation will yield a significant public benefit or pre- serves a historically important land area or a certified his- toric structure see also sec_1_170a-14 income_tax regs a contribution of a qualified_real_property_interest may be exclusively for conservation purposes only if it is protected in perpetuity sec_170 we recognize that contribu- tion of a taxpayer’s house to a volunteer_fire_department for destruction by burning during training exercises provides valuable training experience for the volunteer firefighters that serves to further the protection of property however that is not a conservation_purpose for purposes of sec_170 we hold that petitioners did not make a qualified conserva- tion contribution to fcfrd d conclusion as with this case taxpayers usually grant a fire depart- ment license to destroy a building on their land because they wish to have it removed from the land either to increase the value of the land scharf or so that they may construct a new_building on the land rolfs the court_of_appeals for the seventh circuit accurately described such donations as follows the taxpayers here gave away only the right to verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports come onto their property and demolish their house a service for which they otherwise would have paid a substantial sum rolfs v commissioner f 3d pincite the taxpayers retain all property rights appertaining to the building see id none of the value of the house as a house was actually given away such taxpayers including petitioners give only the use of their property to the fire department sec- tion f denies them a charitable_contribution_deduction for the contribution of the use of their property regardless of the value of that use or the fact that the value of the debris remaining after the training exercises was de_minimis cf logan v commissioner tcmemo_1994_445 we hold that petitioners are not entitled to any deduction for their granting fcfrd the right to conduct training exercises on the vienna property and to destroy the house by burning during those exercises ii accuracy-related_penalties respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 and b and for negligence and substantial_understatement_of_income_tax under sec_6664 however generally no penalty is imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith this is consistent with the following explanation in fairfax county fire and rescue ac- quired structure powerpoint published on the internet at www fairfaxcounty gov fr academy ac- quiredlstructurelpowerpoint pdf of which we take judicial_notice when a property owner loans their property to the program for training they are performing a valuable service to their community each property that is offered to the program must meet extensive requirements prior to ac- ceptance and utilization eg acquiring the appropriate permits the structural stability assess- ment asbestos free inspection and confirmation that utilities have been disconnected for live burn training the structures are not completely burned to the ground and remain the responsibility of the property owner for demolition and removal emphasis added in 135_tc_471 aff ’d 668_f3d_888 7th cir we held that the taxpayers did not make a charitable_contribution because they did not prove that the value of the house taking into account the requirement that it be destroyed exceeded the sub- stantial benefit they received in the form of demolition services in affirming this court the court_of_appeals opined perhaps the best ‘comparable sales’ comparison might have been the price paid_by the fire department to rent a burn tower for the length of time the department conducted exercises in and around the lake house but there is no such evidence here rolfs v commissioner f 3d pincite however the court_of_appeals held that the taxpayers gave away only the right to come onto their property and demolish their house id where only the use of the taxpayers’ property is donated a charitable_contribution_deduction is denied by sec_170 and the value of the contribution is irrelevant verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-base basis taking into account all perti- nent facts and circumstances sec_1_6664-4 income_tax regs when petitioners filed their return the legal issues raised by their charitable_contribution_deduction claim were not set- tled importantly in scharf v commissioner tcmemo_1973_265 this court held that a charitable_contribution_deduction was available for the donation of a building to a volunteer_fire_department for demolition in firefighter training exercises the donation in scharf was made in before congress amended sec_170 to disallow a charitable_contribution_deduction for the contribution of a partial interest in property and the standard applied in scharf was subsequently superseded by the quid pro quo standard for charitable_contribution deductions established by the supreme court in am bar endowment 477_us_105 no federal court had reconsidered or questioned scharf until when this court issued 135_tc_471 wherein we applied the quid pro quo standard in rolfs we held the taxpayers had not made a charitable con- tribution because they received a substantial benefit in the form of demolition services the value of which exceeded the value of the interest in the house donated we did not decide whether sec_170 applied given all the facts and circumstances including the uncer- tain state of the law we find that petitioners acted with reasonable_cause and in good_faith therefore we hold that they are not liable for any penalty under sec_6662 respondent is entitled to summary_judgment only on the charitable_contribution issue we have ruled in petitioners’ favor on the penalty issue and there are no other issues to be decided in this case we have found only two other cases involving the contribution of a building to a fire depart- ment for training purposes made after the amendment to sec_170 in each case the taxpayers were not entitled to a deduction for the contribution regardless of whether the building was part of the land in the first case lawver v commissioner tcmemo_1981_192 this court held that the taxpayer was allowed a deduction for the loss on the building which precluded an addi- tional deduction for the donation to the fire department in hendrix v united_states a f t r 2d ria u s tax cas cch para big_number wl s d ohio the u s district_court for the southern district of ohio held that the taxpayers were not entitled to the deduction because they did not obtain a qualified_appraisal and attach it to their tax_return as required by sec_170 verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports accordingly an appropriate order will be issued and decision will be entered under rule reviewed by the court colvin cohen vasquez thornton marvel gustaf- son and morrison jj agree with this opinion of the court paris j concurs in the result only kerrigan j dissents appendix a the following cases show that fixtures are considered part of the land under the common_law in all states sycamore mgmt grp llc v coosa cable co inc so 3d ala k l distribs inc v kelly elec inc p 2d alaska fish v valley nat’l bank of phoenix p 2d ariz ozark v adams s w ark r barcroft sons co v cullen p 2d cal rare metals min mill co v w colo power co p colo merritt-chapman scott corp v mauro a 2d conn della corp v diamond a 2d del burbridge v therrell so fla nat’l cmty builders inc v citizens so nat’l bank s e 2d ga ahoi v pacheco wl at haw terr beeler v c c mercantile co p idaho white way elec sign maint co v chi title trust co n e 2d ill state ex rel green v gibson circuit_court n e 2d ind ford v venard n w 2d iowa blankenship v school dist no of wyandotte cnty p 2d kan tarter v turpin s w 2d ky prevot v courtney so 2d la searle v town of bucksport a 3d me supervisor of assess- ments of anne arundel cnty v hartge yacht yard inc a 2d md meeker v oszust n e 2d mass sequist v fabiano n w mich merch nat’l bank of crookston v stanton n w verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner minn connolly v mcleod so 2d miss marsh v spradling s w 2d mo grinde v tindall p 2d mont fuel explo- ration inc v novotny n w 2d neb flyge v flynn p 2d nev new england tel tel co v city of franklin a 2d n h gen motors corp v city of linden a 2d n j garrison gen tire serv inc v montgomery p 2d n m marraro v state n e 2d n y lee-moore oil co v cleary s e 2d n c strobel v northwest g f mut ins co n w 2d n d masheter v boehm n e 2d ohio akers v hintergardt p 2d okla first state sav bank v oliver p or first nat’l bank of mount carmel v reichneder a 2d pa butler v butler’s diner inc a 2d r i carroll v britt s e 2d s c killian v hubbard n w 2d s d knox- ville gas co v w_i kirby sons s w 2d tenn o’neil v quilter s w tex couch v welsh p utah sherburne corp v town of sherburne a 2d vt island cnty v dillingham dev co p 2d wash ohio cel- lular rsa ltd p’ship v bd of pub works of state of w va s e 2d w va milburn by-prod coal co v eagle land co s e 2d w va premonstratensian fathers v badger mut ins co n w 2d wis wyo state farm loan board v fcscc p 2d wyo appendix b the following cases indicate that consistent with the common_law in virginia as set forth in bunn v offutt s e 2d va a license does not convey an interest in the property under the common_law in the remaining states listed alphabetically and the district of columbia davis v miller brent lumber co so ala laverty v alaska r r corp p 3d alaska charlebois v renaud p ariz harbottle v cent coal coke co s w ark beckett v city of paris dry goods co p 2d cal radke verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports v union pac r co p 2d colo bland v bregman a conn timmons v cropper a 2d del ch burdine v sewell so fla henson v airways serv inc s e 2d ga kiehm v adams p 3d haw shultz v atkins p 2d idaho cook v univ plaza n e 2d ill app ct citing holladay v chi arc light power co ill app 1st dist one dupont centre llc v dupont auburn llc n e 2d ind ct app baker v kenney n w iowa denver nat’l bank of denver colo v state comm’n of revenue p 2d kan polley v ford s w ky blackshear v hood so la benham v morton furbish agency a 2d me condry v laurie a 2d md baseball publ’g co v bruton n e 2d mass kitchen v kitchen n w 2d mich hotel markham v patterson so 2d miss kuhlman v stewart s w mo johnson v skillman n w minn herigstad v hardrock oil co p 2d mont brown cnty agric soc’y inc v brown cnty bd of equalization n w 2d neb app ct paul v cragna p nev houston v laffee n h wl mandia v applegate a 2d n j super ct app div bd of cnty comm’rs of dona ana cnty v sykes p 2d n m cahoon v bayard n e n y moon v central builders inc s e 2d n c ct app lee v n d park serv n w 2d n d rodefer v pittsburg o v c r r co n e ohio mckenna v williams p 2d okla mccarthy v kiernan p or baldwin v taylor a pa fish v capwell a r i briarcliffe acres v briarcliffe realty co s e 2d s c polk v carney n w s d harris v miller tenn wl tenn settegast v foley bros dry goods co s w tex kennedy v combined metals reduction co p 2d utah price v rowell a 2d vt bakke v columbia valley lumber co p 2d wash campbell brown co v elkins s e 2d w va french v owen verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner wis wl wis seven lakes dev co l l c v maxson p 3d wyo jackson v emmons app d c wl d c gale j dissenting the opinion of the court holds that petitioners’ grant of permission to the local fire department to destroy the house on their property merely granted a license to use the house making it a contribution of less than their entire_interest in the house disallowed under sec_170 because it did not constitute a contribution of an undivided portion of their entire_interest in the property as provided in sec_170 i disagree petitioners’ grant of permission to destroy conveyed more than a license to use the house when an owner of property grants a license for its use that grant necessarily includes the premise that the property will be returned to the owner when the licensed use terminates subject_to ordinary wear_and_tear permis- sion to destroy eliminates that premise and upon destruction the property interests formerly held by the owner are trans- ferred to the licensee with such permission here the fire department’s destruction of the house sev- ered it from the land as the opinion of the court concedes see op ct p pursuant to petitioners’ written permission and thus rendered the structure personal_property see tif- fany real_property sec 3d ed actual severance of a fixture from land converts it to personal_property if the owner intends the severance to be permanent petitioners ceded every substantial interest they held in that personal_property and at best retained only insubstantial interests such as ownership of the postburn debris they did not expect the structure to be returned to them and it was not as it was tangible_personal_property all of petitioners’ substantial property interests in the structure were con- sumed by the fire department when it destroyed the struc- ture in furtherance of its training objectives an exception to disallowance under sec_170 is made where the taxpayer makes a contribution of an undi- vided portion of his entire_interest in property the regula- tions interpret an undivided portion of a donor’s entire_interest as follows verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports an undivided portion of a donor’s entire_interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the donor in such property and must extend over the entire term of the donor’s interest in such property and in other_property into which such property is converted sec_1_170a-7 income_tax regs emphasis added we have interpreted this insubstantiality rule in the regu- lations as permitting the retention by the donor of insubstan- tial interests in the donated property without triggering a disallowance of his deduction under sec_170 86_tc_243 in stark we held that sec_170 was not triggered even though the donor of land retained the interest in all minerals and the right to mine for them subject_to certain u s forest service regula- tions we reasoned that the mineral_interest as so restricted was so insubstantial that the donor had in substance trans- ferred his entire_interest in the land for purposes of sec_170 id pincite the mineral_interest retained by the donor was not a ‘substantial interest or right’ within the meaning of sec_1_170a-7 income_tax regs we concluded id pincite see also revrul_75_66 1975_1_cb_85 retention of right to train hunting dogs and maintain trails for that purpose on donated land not substantial enough to affect the deductibility of the property contributed once the fire department destroyed the structure as con- templated petitioners retained no substantial interest in it that would trigger the sec_170 limitation on their charitable_contribution_deduction under virginia property law as discussed more fully below petitioners’ written permission to enter their land and destroy the house con- veyed to the fire department a property interest in the struc- ture effective upon its severance via demolition the opinion of the court contends that petitioners nonetheless retained a substantial property interest in the house after its destruc- tion arguing that a property interest includes not only the the opinion of the court appears to suggest that petitioners’ donation to the fire department was of a partial interest in property for purposes of sec_170 because the fire department did not receive the right to sell the building with all the rights attached thereto see op ct p however the mere fact that a donee does not receive the donor’s unrestricted fee simple interest in the donated property but instead receives it encumbered with restrictions does not trigger sec_170 see eg revrul_85_99 1985_2_cb_83 g_c_m date sec_170 not triggered where donor with fee simple interest in land donates it with condi- tion that it be used only for agricultural purposes verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner benefits of ownership but also its burdens the opinion of the court reasons that the structure’s postdemolition remnants imposed significant burdens on petitioners such as responsi- bility for clearing debris and liability for injury from haz- ardous conditions created by the remnants petitioners shoulder the liability for such hazardous conditions however as owners of the land from which the house was severed all substantial property interests of an owner in his structure are eliminated when the structure is demolished the contention of the opinion of the court that petitioners merely gave a license also does not account fully for applicable virginia property law the opinion of the court contends that petitioners never transferred any property interest in the house to the fire department but instead granted only a revocable license to use it the opinion of the court cites bostic v bostic s e 2d va and young v young s e va in an effort to show that under virginia property law petitioners’ grant of permis- sion to destroy the house would be construed as a mere license to use that did not convey any property interest in the house in bostic the virginia supreme court_of_appeals held that a grant of the right to enter and take minerals is a mere license that creates no property interest in the min- erals until they are separated from the land bostic s e 2d pincite young cites a similar principle with respect to timber namely a license to cut and sell timber conveys no property interest in the timber until it is cut ie severed from the land young s e pincite see also minor on real_property 2d ed sec_51 the grant of a license under which the grantee is entitled to mine the ore stone etc and remove it gives the grantee no interest in the land or in any ore save that actually mined cited with approval in bostic s e 2d pincite virginia has by statute modified the common_law of prop- erty with respect to structures to be removed from realty adopting the uniform commercial code provision that deems a contract for the sale of such a structure to be one for the sale_of_goods where the structure is to be severed by the seller see va code ann sec if the buyer is to sever the contract remains one for the sale of land see verdate 0ct jun jkt po frm fmt sfmt v files patel sheila united_states tax_court reports u c c sec cmt notably however the virginia statute consistent with the uniform commercial code pro- vides that while a contract for the sale of a structure to be severed by the seller is one for goods until severance a pur- ported present sale of the structure which is not effective as a transfer of an interest in land is effective only as a contract to sell va code ann sec con- versely once severance has occurred the structure con- stitutes goods the sale of which is governed by statute and need not be effective as a transfer of an interest in land in short actual severance converts the structure from an interest in land to personal_property on the basis of bostic and young the opinion of the court concludes that petitioners’ grant to the fire department of the right to destroy the house conveys no property interest but only a license because such a license did not convey a prop- erty interest the opinion of the court argues it did not constructively sever the house from the land but the opinion of the court ignores the second prong of the principle in bostic and young and the virginia statute governing struc- tures to be severed from land severance effects a change in property interests while the grant of permission to mine or cut conveys no property interest such an interest does transfer to the licensee when he mines the ore or cuts the timber-that is when severance occurs-according to both cases the same is true under virginia statutory law for a structure that is to be severed from land once severed the structure constitutes goods that need not be conveyed as an interest in land while the opinion of the court concedes that the destruc- tion of the house severed it from the land which rendered it personalty the opinion of the court does not consider whether this severance itself effected a transfer of property interests analogous to the transfer of an interest in ore or timber that occurs when the licensee severs either pursuant to his license however by virtue of the fire department’s severance and destruction of the house petitioners in sub- stance ceded all substantial property interests they held in the structure to the department once severed the structure the virginia supreme court_of_appeals has noted that the official comments concerning the uniform commercial code are frequently helpful in discerning legislative intent leake v meredith s e 2d va verdate 0ct jun jkt po frm fmt sfmt v files patel sheila patel v commissioner was personal_property petitioners retained no substantial interest in that personal_property they were left only with the debris into which it was converted petitioners gave more than the use of their house and retained no substantial interest therein by virtue of their grant of permission to destroy where the interest retained by the taxpayer is so insubstantial that he has in substance transferred his entire_interest in the property the tax treat- ment should so reflect such a taxpayer satisfies the original congressional purpose behind sec_170 stark v commissioner t c pincite as in stark petitioners’ reten- tion of an interest in the charred debris into which the struc- ture was converted was not a substantial interest or right within the meaning of sec_1_170a-7 income_tax regs because petitioners in substance transferred their entire_interest in the house sec_170 does not limit their deduction and provides no basis for an award of sum- mary judgment to respondent in this case while sec_170 does not bar petitioners’ charitable_contribution_deduction it must still satisfy the sine qua non of a charitable_contribution namely a transfer of money or property without adequate_consideration in return 477_us_105 668_f3d_888 7th cir aff ’g 135_tc_471 petitioners must show that the value of the house taking into account the conditions on its donation exceeded the value of the benefit they received from the fire department in the form of demolition services see rolfs v commissioner f 3d pincite i would deny the motion for summary_judgment and if petitioners wished proceed to trial on that question of fact halpern foley goeke wherry kroupa and holmes jj agree with this dissent f verdate 0ct jun jkt po frm fmt sfmt v files patel sheila
